        Case 2:17-cv-03869-MMB Document 24 Filed 12/11/18 Page 1 of 21




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CHASE FROST,                               :
                                           :
                     Plaintiff,            :
                                           :
                             v.            :       Civil Action No. 17-3869
                                           :
CITY OF PHILADELPHIA,                      :
                                           :
                     Defendant.            :



                                          ORDER

       AND NOW, this ______________ day of __________________, 2019, upon

consideration of Defendant’s Motion for Summary Judgment and any response thereto, it is

hereby ORDERED and DECREED that Defendant’s motion is granted and all Plaintiff’s claims

are DISMISSED WITH PREJUDICE.



                                           BY THE COURT:




                                           ____________________________
                                           MICHAEL M. BAYLSON, J.




                                               1
        Case 2:17-cv-03869-MMB Document 24 Filed 12/11/18 Page 2 of 21




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CHASE FROST,                                :
                                            :
                      Plaintiff,            :
                                            :
                              v.            :       Civil Action No. 17-3869
                                            :
CITY OF PHILADELPHIA,                       :
                                            :
                      Defendant.            :


                DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Defendant files this Motion for Summary Judgment seeking to dismiss all of Plaintiff’s

claims. In support thereof, and pursuant to L.R.Civ.P. 7.1, Defendants rely on the accompanying

Memorandum of Law.



                                                           Respectfully Submitted,


                                                           CITY OF PHILADELPHIA
                                                           LAW DEPARTMENT

Date: December 11, 2018                              BY: s/ Frank E. Wehr II
                                                         Frank E. Wehr II
                                                         Assistant City Solicitor
                                                         Pa. Attorney ID No. 318464
                                                         City of Philadelphia Law Dept.
                                                         1515 Arch St., 16th Fl.
                                                         Philadelphia, PA 19102
                                                         (215) 683-5183
                                                         frank.wehr@phila.gov




                                                1
          Case 2:17-cv-03869-MMB Document 24 Filed 12/11/18 Page 3 of 21




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CHASE FROST,                                           :
                                                       :
                           Plaintiff,                  :
                                                       :
                                     v.                :         Civil Action No. 17-3869
                                                       :
CITY OF PHILADELPHIA,                                  :
                                                       :
                           Defendant.                  :


              DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF ITS
                      MOTION FOR SUMMARY JUDGMENT

    I.       INTRODUCTION

         Defendant City of Philadelphia moves for summary judgment, seeking judgment in its

favor on all claims. Plaintiff brings the instant suit claiming discrimination and hostile work

environment based on disability, and retaliation in violation of the American’s with Disabilities

Act (“ADAAA”), the Pennsylvania Human Relations Act (“PHRA”), and the Philadelphia Fair

Practices Ordinance (“PFPO”)1. Plaintiff fails to establish a prima facie case for disability

discrimination under the above-referenced laws because he cannot establish that he has been

subjected to an adverse employment action as a result of discrimination. Plaintiff fails to

establish a prima facie case for failure to accommodate because he was in fact accommodated.


1
  The Third Circuit has held that “the PHRA is to be interpreted as identical to the federal anti-discrimination laws
except where there is something specifically different in its language requiring that it be treated differently.” Slagle
v. County of Clarion, 435 F.3d 262, 265 n. 5 (3d Cir.2006) (citing Fasold v. Justice, 409 F.3d 178, 184 n. 8 (3d
Cir.2005)). Further, Title VII, the PHRA and the PFPO are so similar that discrimination under any one of them is
generally presumed to constitute employment discrimination under the other two as well. See Joseph v. Cont'l
Airlines, Inc., 126 F. Supp. 2d 373, 376 n.3 (E.D. Pa. 2000) (noting that the analysis of a discrimination claim under
Title VII applies with equal force to claims under the PFPO resting on the same facts); See also Richards v. Foulke
Assocs., Inc., 151 F. Supp. 2d 610, 614 (E.D. Pa. 2001) (discussing the similarity between the PHRA and
the PFPO). Therefore, my analysis of Plaintiff’s hostile work environment, discrimination, and retaliation under the
ADAAA apply equally to the same claims under the PHRA and the PFPO.


                                                           1
        Case 2:17-cv-03869-MMB Document 24 Filed 12/11/18 Page 4 of 21




Plaintiff fails to establish a prima facie case for hostile work environment on the basis of

disability because he was not subjected to unwelcome harassment that was based on his

disability or request for an accommodation. Even if this Court were to find Plaintiff was

subjected to harassment based on his disability or request for an accommodation, he still cannot

establish a prima facie case for hostile work environment based on disability because he was not

subjected to harassment that was severe or pervasive. Plaintiff fails to establish a prima facie

case for retaliation because he cannot establish any causal connection between the City’s adverse

employment action—rejecting Plaintiff from probationary employment—and his protected

activity—filing an EEO complaint. Finally, even if this Court were to find that Plaintiff has

established a prima facie case for discrimination or retaliation under the above-referenced laws,

Plaintiff’s discrimination and retaliation claims should be dismissed because Plaintiff cannot

establish that Defendant’s legitimate non-discriminatory reason for rejecting Plaintiff from the

Fire Academy was pretextual. For these reasons, which are more fully articulated below,

Defendants respectfully request this Court dismiss all claims of Plaintiff’s complaint with

prejudice.




                                                 2
           Case 2:17-cv-03869-MMB Document 24 Filed 12/11/18 Page 5 of 21




   II.        STATEMENT OF UNDISPUTED MATERIAL FACTS

          Defendant incorporates by reference its Statement of Undisputed Material Facts as if set

forth here.

   III.       PROCEDURAL HISTORY

          Plaintiff filed the complaint in the instant case on August 29, 2017, and filed an amended

complaint on October 31, 2017. See Docket ## 1,3. Services was waived on November 2, 2017.

See Docket # 4. Defendant answered the amended complaint on December 29, 2017. See Docket

#6. The parties engaged in and completed discovery, which closed on October 15, 2018. See

Docket # 19. Dispositive motions are due on or before December 11, 2018, and this matter is ripe

for decision. See Docket # 23.

   IV.        STANDARD OF REVIEW

          Federal Rule of Civil Procedure 56(c) permits summary judgment “if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). The moving party bears the

initial burden of illustrating for the court the absence of a genuine issue of material fact. See

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Adickes v. S.H. Kress & Co., 398 U.S. 144,

159-61 (1970). The moving party can satisfy this burden by “pointing out to the district court

that there is an absence of evidence to support the nonmoving party’s case.” Celotex, 477 U.S.

317 at 323-25.

          Once the moving party has made a proper summary judgment motion, the burden

switches to the nonmoving party. The nonmoving party “must come forward with ‘specific facts

showing that there is a genuine issue for trial.’” Matsushita Elec. Industrial Co., Ltd. v. Zenith



                                                  3
         Case 2:17-cv-03869-MMB Document 24 Filed 12/11/18 Page 6 of 21




Radio Corp., 475 U.S. 574, 587 (1986) (quoting Fed. R. Civ. P. 56(e)). As our Court of Appeals

has observed, “the mere existence of some evidence in support of the non-moving party will not

be sufficient to support a denial of a motion for summary judgment; there must be enough

evidence to enable a jury to reasonably find for the non-moving party on the issue.” Petrucelli v.

Bohringer & Ratzinger, 46 F.3d 1298, 1308 (3d Cir. 1995). Although the Court must resolve all

doubts and consider the evidence in the light most favorable to the opposing party, United States

v. Diebold, Inc., 369 U.S. 654, 655 (1962), the non-moving party cannot escape summary

judgment by introducing “a mere scintilla of evidence” in his favor, Sarko v. Penn-Del Directory

Co., 968 F. Supp. 1026, 1031 (E.D. Pa. 1997) (citation omitted), aff’d, 189 F.3d 464 (3d Cir.

1999), or by relying on “conclusory allegations, improbable inferences, and unsupported

speculation[.]” J. Geils Band Employee Benefit Plan v. Smith Barney Shearson, Inc., 76 F.3d

1245, 1251 (1st Cir. 1996); accord Solt v. Alpo Petfoods, Inc., 837 F. Supp. 681 (E.D. Pa. 1993),

aff’d, 30 F.3d 1488 (3d Cir. 1994). To defeat summary judgment, the non-moving party cannot

rest on the pleadings, but rather must go beyond the pleadings and present “specific facts

showing that there is a genuine issue for trial.” Fed.R.Civ.P. 56(e); see also Lawrence v. National

Westminster Bank, 98 F.3d 61, 65 (3d Cir. 1996). Further, the Plaintiff must identify evidence of

record sufficient to establish every element essential to the claim. Petrucelli, 46 F.3d at 1308.

   V.      ARGUMENT

   1. Plaintiff Cannot Establish a Prima Facie Case of ADA Discrimination Because He Was
      Not Qualified to Perform the Essential Functions of the Job and Did Not Suffer An
      Adverse Employment Action As a Result of Discrimination.

        Congress enacted the ADA in 1990 in an effort to protect otherwise qualified individuals

from being discriminated against in employment based on disability. See 29 C.F.R. § 1630. The

ADA prohibits an employer from discrimination against a qualified individual with a disability



                                                  4
         Case 2:17-cv-03869-MMB Document 24 Filed 12/11/18 Page 7 of 21




because of the disability in regard to any terms, conditions, and privileges of employment. 42

U.S.C. § 12112(a). The Act defines a "qualified individual with a disability" as "an individual

with a disability who, with or without reasonable accommodation, can perform the essential

functions of the employment position that individual holds or desires.” Id. § 12111(8). The term

“reasonable accommodation” includes the employer engaging in reasonable efforts to assist the

employee and to communicate with the employee in good faith.

       To establish a prima facie case of discrimination under the ADA, Plaintiff must

demonstrate that (1) he is a disabled person under the ADA; (2) he is otherwise qualified to

perform the essential functions of his job with or without reasonable accommodation; and (3) he

has suffered an adverse employment action that was the result of discrimination. Taylor v.

Phoenixville School Dist., 184 F.3d 296, 306 (3d Cir. 1999). Here, the City admits that Plaintiff

is disabled, and thus, he satisfies prong one of a prima facie case. However, Plaintiff is unable to

establish prongs two and three and is, therefore, unable to establish that the City failed to

accommodate his request for a reasonable accommodation.

        The ADA defines a “qualified individual” as one “who, with or without reasonable

accommodation, can perform the essential functions of the employment position that

such individual holds or desires.” 42 U.S.C. § 12111(8); Buskirk v. Apollo Metals, 307 F.3d 160,

168 (3d Cir. 2002). The Interpretive Guidance to the EEOC Regulations divides this inquiry into

two prongs. First, a court must determine whether the individual satisfies the requisite skill,

experience, education and other job-related requirements of the employment position that

such individual holds or desires. See 29 C.F.R. § 1630.2(m); Skerski v. Time Warner Cable Co.,

257 F.3d, 278 (3d Cir. 2001). Second, it must determine whether the individual, with or without

reasonable accommodation, can perform the essential functions of the position held or sought. Id.



                                                  5
        Case 2:17-cv-03869-MMB Document 24 Filed 12/11/18 Page 8 of 21




The term “reasonable accommodation” includes the employer engaging in reasonable efforts to

assist the employee and to communicate with the employee in good faith.

       Plaintiff is not a qualified individual because he was unable to perform the essential

functions of the cadet position either with or without an accommodation. See Dogmanits v.

Capital Blue Cross, 413 F. Supp. 452 (E.D. Pa. 2005) (employee did not establish that she was a

“qualified individual” within the meaning of the ADA, where at the time of her termination from

employment, she was unable to perform the essential tasks of her position, despite the assistance

of reasonable work-at-home accommodations).

       In Sarullo v. U.S. Postal Service, the Third Circuit affirmed the lower court’s grant of

summary judgment in the defendants’ favor on national-origin discrimination and age claims

after finding that the allegations were “speculative.” 352 F. 3d 789, 799-800 (3d Cir. 2003). The

defendants contended that the plaintiff, who was discharged after being arrested for selling

controlled substances at work and was, therefore, not qualified. Id. at 791, 798. The court agreed

with the defense, commenting that the plaintiff’s “drug activity fatally undermines his

suggestions that USPS’s actions raise the inference of discrimination necessary to his prima facie

case.” Id. at 798. The court further commented that the plaintiff’s “evidence of race

discrimination consists solely of his own assertions that he was not rehired [following dismissal

of the criminal charges] because he is Native American.” Id. Although plaintiff brought his

claims in Sarullo pursuant to Title VII, the “qualified individual” standard here is similar.

       Here, plaintiff is not qualified for the position of cadet because he did not pass a written

protocols quiz or its retest. Pursuant to the Philadelphia Fire Academy Guide Book Cadet Code

of Conduct, employment as a Philadelphia FSP cadet is contingent upon, among other things,

achieving an average score of 80% on Protocol Quizzes. Statement of Undisputed Material Facts



                                                  6
         Case 2:17-cv-03869-MMB Document 24 Filed 12/11/18 Page 9 of 21




(“SUMF”) ¶ 48.In the event that a cadet does not pass a protocols quiz, one retest will be

permitted. SUMF ¶ 49. If a cadet fails a retest, the Department rejects the cadet from

employment. SUMF ¶ 50. On September 21, 2016, Plaintiff scored a 70 on Protocol Quiz 1,

failing to meet the minimum academic score of 80. SUMF ¶ 52. As a result of failing Protocol

Quiz 1, Fire Academy staff met with Plaintiff and other cadets who failed and reviewed the

answers and justifications for the quiz. SUMF ¶ 53. The Department offered Plaintiff and other

cadets who had failed the quiz additional tutoring before the retest, of which Plaintiff did not

avail himself. SUMF ¶ 54. On September 22, 2016, Plaintiff took the retest for Protocol Quiz 1

and again received a score of 70, ten points below the minimum score. SUMF ¶ 55 The

Department rejected Plaintiff from probationary employment on September 26, 2016. SUMF ¶

56. The sole reason for the City’s decision to reject Plaintiff from probationary employment with

PFD was his failure to pass the retest of Protocol Quiz 1. SUMF ¶ 57 The Department rejects any

cadet who fails a retest of a protocols quiz. SUMF ¶¶ 50-51. The Department dismissed every

cadet in Plaintiff’s class who failed protocols quizzes and the subsequent retests. SUMF ¶ 51. It

is also worth noting that the City provided additionally tutoring to those who sought further

review of the subjects covered in the first protocols exam before the retest, and Plaintiff elected

not to attend that tutoring. SUMF ¶ 54.

       In conclusion, Plaintiff failed to qualify for the position of FSP cadet after failing the first

protocols quiz and the retest. As such, Plaintiff’s dismissal from the Philadelphia Fire Academy

was not motivated by any animus towards his disability or accommodation requests, but rather

his failing to meet an objective benchmark, for which the City dismisses all cadets for failing to

meet in all cases.




                                                  7
        Case 2:17-cv-03869-MMB Document 24 Filed 12/11/18 Page 10 of 21




   2. Plaintiff Fails to Establish a Prima Facie Case For Failure to Accommodate Because The
      City Made a Good Faith Effort to Accommodate Plaintiff and In Fact Fully
      Accommodated Plaintiff.

       Plaintiff is unable to establish that City failed to accommodate and to engage in the

interactive process with respect to his condition. To support this claim, Plaintiff must show: (1)

that the City knew about his disability; (2) that he requested accommodations or assistance for

his disability; (3) the City did not make a good faith effort to assist him in seeking

accommodations; and (4) that he could have been reasonably accommodated but for the

employer's lack of good faith. See Williams v. Phila. Hous. Auth. Police Dep't, 380 F.3d 751,

761 (3d Cir.2004).

       If the Court rejects the City’s argument that Plaintiff is not a qualified individual, any

claim that the City failed to accommodate Plaintiff still fails because he cannot establish that the

City failed to make a good faith effort to assist him in seeking accommodations and that he could

have been reasonably accommodated but for the City’s lack of good faith.

       The City and its representatives from the Fire Department, the Medical Evaluation Unit,

the EEO Unit and IMX met with Plaintiff on multiple occasions to ensure that he received every

reasonable accommodation to which he was entitled, whether he requested it or not. SUMF ¶¶ 7-

21, 23-26, 28-31, 33-36. Representatives met and evaluated Plaintiff at his interview for the

position of cadet and after he began training at the Academy. Id. The City granted every

reasonable accommodation Plaintiff sought and had already obtained or was in the process of

obtaining all necessary gear to accommodate Plaintiff at the time he failed the protocols quiz and

retest. SUMF ¶ 29.

       Plaintiff was not terminated based upon any physical failure on his part during training.

Moreover, the City provided Plaintiff with the accommodation he requested – the video



                                                  8
        Case 2:17-cv-03869-MMB Document 24 Filed 12/11/18 Page 11 of 21




laryngoscope – as well as additional tools that Dr. Galper proposed and equipment specifically

made for Plaintiff, including his uniform boots and coat. SUMF ¶ 29. Plaintiff is unable to

present evidence that the City denied his reasonable requests for an accommodation or that his

rejection from probation was connected in any way to his disability or accommodation requests.

Plaintiff claims that the City subjected him to a hostile work environment based on his disability.

However, this claim fails because he cannot establish that he was subjected to severe or

pervasive harassment on the basis of his disability or in retaliation for his request for an

accommodation.

   3. Plaintiff Fails To Establish a Prima Facie Case For Hostile Work Environment Because
      He Cannot Establish That He Was Subjected to Severe and Pervasive Harassment on the
      Basis of His Disability or Requests For Accommodations.

       The ADA prohibits an employer from “discriminat[ing] against a qualified individual on

the basis of a disability.” Mercer v. Southeastern Pennsylvania Transit Authority, 26 F.Supp.3d

432, 440 (E.D. Pa. 2014) (citing 42 U.S.C. § 12112(a). In order to succeed on this claim,

“[P]laintiff must show that he suffered intentional discrimination because of his disability; the

discrimination was ‘sufficiently severe or pervasive to alter the conditions of [his] employment

and create an abusive working environment’; the discrimination detrimentally affected him; and

it would have detrimentally affected a reasonable person in his position.” Mercer, 26 F.Supp.3d

at 443 (quoting Walton v. Mental Health Ass'n of S.E. Pa., 168 F.3d 661, 667 (3d Cir.1999); see

also Ballard-Carter v. Vanguard Grp., 703 F. App'x 149, 152 (3d Cir. 2017) (The ADA prohibits

harassment that is so severe or pervasive that it alters the conditions of the victim’s employment

and creates an abusive work environment). To determine if harassment meets the “severe or

pervasive” standard, the Court considers the totality of the circumstances including frequency of

the discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a



                                                  9
         Case 2:17-cv-03869-MMB Document 24 Filed 12/11/18 Page 12 of 21




mere offensive utterance; and whether it unreasonably interferes with the employee’s work

performance. Ballard-Carter, 703 F. App'x at 152.

         “[T]he Americans with Disabilities Act does not make all harassment, or every

unpleasant working environment, actionable under the law. Rather, to constitute a hostile

work environment under the ADA, the harassing conduct must be because of the

plaintiff's disability.” Sampson v. Methacton School Dist., 88 F.Supp.3d 422, 445 (E.D. Pa.

2015) (quoting Barclay v. Amtrak, 435 F.Supp.2d 438, 448-49 (E.D. Pa. 2006) (finding that the

plaintiff failed to raise an issue of material fact that his disability rather than several other

potential reasons was the basis for his employer's conduct). In order to determine whether

Plaintiff has established these elements, courts “evaluate the record ‘as a whole,’ concentrating

‘not on individual incidents, but on the overall scenario.’” Mercer, 26 F.Supp.3d at 443 (quoting

Cardenas v. Massey, 269 F.3d 251, 261 (3d Cir. 2001). Since a plaintiff must show harassing

behavior “sufficiently severe or pervasive to alter the conditions of [the victim’s] employment,”

a plaintiff cannot rely upon casual, isolated, or sporadic incidents to support his claim of hostile

work environment harassment. Howard v. Blalock Elec. Serv., Inc., 742 F. Supp. 2d 681, 692;

see also McCall v. City of Philadelphia, 2013 WL 5823873, Civ. Action No. 11-5689 (E.D. Pa.

2013).

         In the instant case, Plaintiff asserts he was subjected to a hostile work environment based

on the following allegations: (1) Plaintiff says that Dr. Hayes told him to “think really hard”

about if he wanted to proceed with his application to become a Philadelphia Fire Service

Paramedic (“FSP”) SUMF ¶¶ 33-36; (2) Lt. DiCicco “gawked” at his leg in the locker room

SUMF ¶¶ 41-44; and (3) Lt. DiCicco said that burn patients are disgusting (in the context of

explaining to the cadet class what kind of injuries they can expect to see in the field.) SUMF ¶¶



                                                   10
        Case 2:17-cv-03869-MMB Document 24 Filed 12/11/18 Page 13 of 21




45-47. However, when examined closely, none of these three allegations are objectively hostile

or abusive. First, Dr. Hayes explained during his deposition that his comments to Plaintiff

suggesting he “think” about proceeding with his application to join the Philadelphia Fire

Department were motivated by his desire to prepare Plaintiff for the mental and emotional

challenges he would face. SUMF ¶ 35. Dr. Hayes explained that his deposition that his goal was

to encourage, not discourage Plaintiff during this conversation. SUMF ¶ 36. Plaintiff even admits

that Dr. Hayes was professional during the conversation at issue. SUMF ¶ 34. Second, Lt.

DiCicco explained that he did not gawk and Plaintiff’s leg in the locker room, but rather was

examining him to determine if he needed medical assistance after Plaintiff potentially injured

himself. SUMF ¶¶ 43-44. Finally, with regards to Lt. DiCicco’s statement to the entire cadet

class, Plaintiff elaborated at deposition that DiCicco’s comments regarding burn patients were

made as part of a presentation designed to prepare cadets for the entire gamut of injuries they can

expect to see in the field. SUMF ¶¶ 45-46. Plaintiff does not assert that the comment was

directed towards him; he simply suggests “it could have been.” SUMF ¶ 47.

       In Ballard-Carter, the Plaintiff, who suffered from a hearing deficiency and dyslexia,

alleged that the following four comments were the basis of her hostile work environment claim:

               1) “Oh, that’s right, I forgot you were deaf,” (2) “you’re supposed
               to be talking loudly at your desk,” (3) “we just said that you
               weren’t listening,” and (4) quotations around the word “heard” in
               an email to Ballard-Carter regarding a client request.

               703 F. App'x at 152

The Third Circuit held that this conduct did not meet the severe or pervasive standard, stating

that the comments could, at best, be considered uncivil, but certainly not severe enough as to

alter the conditions of the plaintiff’s employment. Id.




                                                 11
        Case 2:17-cv-03869-MMB Document 24 Filed 12/11/18 Page 14 of 21




       Frost’s allegations of abusive conduct here do not rise to the level of those alleged in

Ballard-Carter. Dr. Hayes’ comments were not uncivil, much less deliberately abusive. SUMF ¶¶

35-36. Lt. DiCicco’s alleged locker room “gawk” was not accompanied by any abusive dialogue,

not to mention the fact that he was attempting to assist Plaintiff at the time of the alleged

gawking. SUMF ¶¶ 43. And finally, Lt. DiCicco’s comments to the cadet class regarding burn

victims were not deliberately directed towards Plaintiff, but rather were designed prepare the

cadets and Plaintiff for the realities of serving as a FSP. SUMF ¶ 46. Although perhaps not the

most tactful remark, describing freshly burned human flesh as “disgusting” may be necessary to

mentally prepare FSPs for situations they may encounter on the job. As such, even if this Court

were to find that the three incidents of alleged abusive behavior were harassing, these incidents

did not constitute severe or pervasive conduct that altered Plaintiff’s work environment. As such,

Plaintiff’s hostile work environment claims should be dismissed.

       The three instances of alleged abusive incidents to which Plaintiff in this case claims to

be subjected are clearly not objectively hostile or abusive once put in context. In fact, all three

represent occasions where the City’s employees were trying to assist Plaintiff or prepare Plaintiff

and his fellow cadets for challenges ahead. As such, this Court should find that Plaintiff was not

subjected to unwanted harassment and grant summary judgment for Defendant on Plaintiff’s

hostile work environment claims.

   4. Plaintiff’s Retaliation Claims Must Fail Because He Cannot Establish a Causal
      Connection Between His Protected Activity and An Adverse Employment Action

       To establish a prima facie case of retaliation under the ADA, Plaintiff “must show (1)

protected employee activity; (2) adverse action by the employer either after or contemporaneous

with the employee’s protected activity; and (3) a causal connection between the employee’s

protected activity and the employer’s adverse action.” Sampson, 88 F.Supp.3d at 435 (quoting

                                                 12
        Case 2:17-cv-03869-MMB Document 24 Filed 12/11/18 Page 15 of 21




Krouse v. Am. Sterilizer Co., 126 F.3d 494, 500 (3d Cir. 1997)); Shaner, 204 F.3d at 500

(identifying those elements in the ADA context). Courts the ADA retaliation claim is also

analyzed under the McDonnell Douglas burden-shifting framework. Larkin v. Methacton School

Dist., 773 F.Supp.2d 508, 529 (E.D. Pa. 2001).

       An “adverse employment action” is one that “well might have dissuaded a reasonable

worker from making or supporting a charge of discrimination.” Burlington N. & Santa Fe Ry.

Co., 548 U.S. 53, 68 (2006). “A plaintiff can generally establish a causal connection by showing

that the temporal proximity between the protected activity and the adverse action is ‘unusually

suggestive’ or through a combination of timing and other evidence of ongoing antagonism or

retaliatory animus.” Farrell v. Planters Lifesavers Co., 206 F.3d 271, 80 (3d Cir. 2000).

       Plaintiff’s retaliation claims must fail because he cannot establish that his rejection from

the Fire Academy was causally connected to his EEOC charge. Defendant notes that Plaintiff

filed his first EEOC charge on January 12, 2016, at which time Defendant was still in the process

of evaluating Plaintiff’s medical clearances. SUMF ¶¶ 22. Nearly, six months after the filing of

his charge, Defendant’s physician medically cleared Plaintiff to participate in training at the Fire

Academy. SUMF ¶ 31. Further, all of Plaintiff’s requested accommodations were granted and

Plaintiff was permitted to begin training on September 12, 2016, with significant

accommodations. SUMF ¶¶ 29, 37. It defies common sense that Defendant would have

medically cleared Plaintiff and granted his accommodation requests if they truly harbored

resentment towards him based on his disability and his accommodation requests. Finally,

Plaintiff’s termination did not come until more than nine months after his January 12, 2016

EEOC complaint, so there is no presumption of retaliation based on suspicious proximate timing.




                                                 13
        Case 2:17-cv-03869-MMB Document 24 Filed 12/11/18 Page 16 of 21




SUMF ¶¶ 56. As such, Plaintiff cannot establish that his termination was motivated by retaliation

and this Court should grant summary judgment for the City on his retaliation claims.


    5. Plaintiff Cannot Prevail on his Wrongful Termination or Retaliation Claims Because He
       Cannot Overcome the City’s Legitimate Non-Discriminatory Reason for Rejecting Him
       From Employment.

       Claims of disability discrimination and retaliation under the ADAAA, PHRA2, and PFPO

are analyzed under the McDonnell Douglas burden-shifting paradigm. Sampson v. Methacton

School Dist., 88 F. Supp. 3d 422, 434-435 (E.D. Pa. 2015) (citing McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 802-803 (1973)). Under this framework, the plaintiff bears the burden of

establishing a prima facie case of discrimination. Id. at 435. If the plaintiff successfully

establishes a prima facie case, the burden then shifts to the employer to articulate some

legitimate non-discriminatory reason for the adverse employment action. Sampson, 88 F.

Supp.3d at 435 (citing Shaner v. Synthes, 204 F.3d 494, 500 (3d Cir. 2000). Once the employer

carries its burden, the burden shifts back to the plaintiff to prove by a preponderance of the

evidence that the legitimate reasons proffered by the employer were merely pretext for

discrimination and not the true motivation for the adverse employment action. Jones v. School

Dist. Of Phila., 198 F.3d 403, 410 (3d Cir. 1999). To survive a motion for summary judgment at

the third step of the burden shifting analysis, a plaintiff must present some evidence, either direct

or circumstantial, from which a jury could reasonably either disbelieve the employer’s

articulated legitimate reasons or believe that an invidious discriminatory reason was more likely




2
  The same legal standard applies to Plaintiff's claims under the ADA and the PHRA. Tiso v.
Bucks County Cleaning, Inc., E.D.PA Civil Action No. 13-0253 (May 22, 2013) (Buckwalter,
J.), citing Kelly v. Drexel Univ., 94 F.3d 102, 105 (3d Cir. 1996).
                                                  14
        Case 2:17-cv-03869-MMB Document 24 Filed 12/11/18 Page 17 of 21




than not a motivating or determinative cause of the employer’s action. Rubano v. Farrell Area

Sch. Dist., 991 F. Supp. 2d 678, 702 (W.D. Pa. 2014).

       Plaintiff claims he was wrongfully terminated from the Academy. As set forth above with

respect to Plaintiff’s failure to accommodate claim, because he has not established a prima facie

case of discrimination, he cannot recover under this theory. Taylor, 184 F.3d at 306. However, if

the Court were to find that Plaintiff has made a prima facie case, the burden shifts to the City “to

offer evidence of a legitimate, nondiscriminatory reason for the action.” Anderson v. Wachovia

Mortg. Corp., 621 F.3d 261, 271 (3d Cir, 2010); Shaner, supra, 204 F.3d 494, 500 (3d Cir. 2000)

(applying the McDonnell Douglas framework to ADA claims). If the City “provides such a

reason, the presumption of discrimination raised by the prima facie case is rebutted, and plaintiff

must show by a preponderance of the evidence that the [City’s] explanation is actually a pretext

for discrimination.” Anderson, 621 F.3d at 271; see also St. Mary’s Honor Ctr. v. Hicks, 509

U.S. 502, 507-08 (1993). “Throughout this burden-shifting process, ‘the ultimate burden of

proving intentional discrimination always rests with the plaintiff.’” Mercer, supra, 26 F.Supp.3d

at 445 (quoting Anderson, 621 F.3d at 271).

       In order for Plaintiff to establish that the City’s proffered reason for his rejection from the

Academy is a pretext for discrimination, he must provide evidence “from which a factfinder

could reasonably either (1) disbelieve the employer’s articulated legitimate reasons; or (2)

believe that an invidious discriminatory reason was more likely than not a motivating or

determinative cause of the employer’s action.” Mercer, supra, 26 F.Supp.3d at 445 (quoting

Burton v. Teleflex Inc., 707 F.3d 417, 427 (3d Cir. 2013)). “To meet that burden, a plaintiff

cannot simply show that the employer’s decision was wrong or mistaken.” Fuentes v. Perskie, 32

F.3d 759, 765 (3d Cir. 1994); see also Brewer v. Quaker State Oil Ref. Corp., 72 F.3d 326, 332



                                                 15
        Case 2:17-cv-03869-MMB Document 24 Filed 12/11/18 Page 18 of 21




(3d Cir. 1995)(“[A]n employer may have any reason or no reason for discharging an employee

so long as it is not a discriminatory reason.”).

       Here, Plaintiff was dismissed from employment for a legitimate non-discriminatory

reason. Specifically, the City rejected him from the Fire Academy, in accordance with PFD

policy and practice, for failing the retest of the first protocols quiz. SUMF ¶¶ 48-57 Plaintiff

cannot establish that this reason for his termination was pretextual. The record is abundantly

clear that Defendant maintained and followed a policy whereby FSP cadets that failed to score an

80% or higher on a protocol quiz and then failed to score an 80% or higher on the retest of that

quiz were rejected from the academy. SUMF ¶¶ 48-51. There is no evidence in the record to

suggest that the Department selectively enforced this policy against Plaintiff or that it enforced it

inconsistently in the past. Further, the record developed in this case shows that all other cadets

who failed the same protocols quiz and retest were also rejected from probationary employment.

Moreover, not only did Defendant attempt to reeducate the Plaintiff on the subjects of the

protocols quiz between the first failed test and the retest, but Plaintiff refused the additional

tutoring that Defendant offered to cadets in his position. SUMF ¶¶ 54. As such, Defendant’s

legitimate non-discriminatory reason is unimpeachable.

       Finally, as Retaliation claims are also analyzed under the McDonnell Douglas burden-

shifting paradigm, Plaintiff cannot overcome Defendant’s legitimate non-discriminatory reason

for rejecting Plaintiff from the Fire Academy—his failure to pass the first protocols quiz or the

retest— to establish a Retaliation claim for the same reasons articulated above.




                                                   16
          Case 2:17-cv-03869-MMB Document 24 Filed 12/11/18 Page 19 of 21




   VI.      CONCLUSION

         In conclusion, Plaintiff has not established that a genuine issue of material fact exists as

to any of his claims such that this case should proceed to trial. Plaintiff cannot establish a Failure

to Accommodate claim because he was in fact accommodated. Plaintiff ‘s harassment claims

must be dismissed because he cannot establish that he was subjected to severe and pervasive,

unwelcomed harassment by Defendant. Plaintiff’s discrimination and Retaliation claims must

fail because he cannot establish that his rejection from probationary employment was motivated

by an animus towards his disability, his requests for accommodations, or his protected activity.

Finally, even if this court were to believe Plaintiff could establish a prima facie case of

discrimination or retaliation, such claims should still be dismissed as Plaintiff cannot overcome

Defendant’s legitimate non-discriminatory reason—Plaintiff’s failure to meet the testing

requirements to graduate from the Fire Academy, which were historically and equally applied to

other cadets as well—from terminating his employment with Defendant. Therefore, for these

reasons and others more thoroughly articulated above, the Defendant respectfully requests this

Court dismiss all counts of Plaintiff’s Amended Complaint.

         Should, for any reason, this Court not find that dismissal of all counts of Plaintiff’s

amended complaint is merited based on the arguments presented in this motion and any

subsequent replies, the Defendant respectfully requests oral argument on its summary judgment

motion.




[Signature on Next Page]




                                                  17
       Case 2:17-cv-03869-MMB Document 24 Filed 12/11/18 Page 20 of 21




                                               Respectfully Submitted,


                                               CITY OF PHILADELPHIA
                                               LAW DEPARTMENT

Date: December 11, 2018                   BY: s/ Frank E. Wehr II
                                              Frank E. Wehr II
                                              Assistant City Solicitor
                                              Pa. Attorney ID No. 318464
                                              City of Philadelphia Law Dept.
                                              1515 Arch St., 16th Fl.
                                              Philadelphia, PA 19102
                                              (215) 683-5183
                                              frank.wehr@phila.gov




                                     18
       Case 2:17-cv-03869-MMB Document 24 Filed 12/11/18 Page 21 of 21




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CHASE FROST,                                :
                                            :
                      Plaintiff,            :
                                            :
                              v.            :        Civil Action No. 17-3869
                                            :
CITY OF PHILADELPHIA,                       :
                                            :
                      Defendant.            :



                                   CERTIFICATE OF SERVICE

       I, Frank E. Wehr II, hereby certify that on this date I caused the foregoing Defendant

City of Philadelphia ’s Motion for Summary Judgment, Memorandum of Law and

Proposed Order to be filed electronically, where it is available for viewing and downloading.


                                                            Respectfully Submitted,

                                                            CITY OF PHILADELPHIA
                                                            LAW DEPARTMENT

Date: December 11, 2018                               BY: s/ Frank E. Wehr II
                                                          Frank E. Wehr II
                                                          Assistant City Solicitor




                                                19
